United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 95-5516.

       David FORGIONE, as Assignee of Harry Tofel and Lena Tofel, Plaintiff-Appellant,

                                                  v.

     DENNIS PIRTLE AGENCY, INC., American States Insurance Company, an Indiana
Corporation, Defendants,

   State Farm Mutual Automobile Insurance Company, an Illinois corporation, Defendant-
Appellee,

   Herman B. Fine, Cerrato-Fine Agency, Inc., a New York Corporation, Defendants-Cross-
Defendants Appellees,

                Fireman's Fund Insurance Companies, Defendant-Cross-Claimant.

                                            Jan. 7, 1998.

Appeal from the United States District Court for the Southern District of Florida (No. 94-7254-CIV-
SJM ); Stanley J. Marcus, Judge.

Before DUBINA, BLACK and CARNES, Circuit Judges.

        PER CURIAM:

        We previously certified to the Florida Supreme Court the following dispositive question in

this case:

               Can a claim for negligence by an insured against an insurance agent for failure to
        obtain proper insurance coverage be assigned to a third party?

Forgione v. Dennis Pirtle Agency, Inc., 93 F.3d 758, 761 (11th Cir.1996). The Supreme Court of

Florida has now definitively answered that state law question in the affirmative, disagreeing with

the district court. See David Forgione v. Dennis Pirtle Agency, Inc., 701 So.2d 557 (Fla.1997). We

are indebted to the Florida Supreme Court for its authoritative resolution of the controlling state law
issue.

         The judgment of the district court is REVERSED, and this case is REMANDED for further

proceedings.